DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the measurement apparatus and image forming apparatus comprising a support member configured to support the sensor, the support member being movable in a predetermined direction parallel to a surface of the sheet on which the test image is formed and intersecting with a conveyance direction in which the sheet is conveyed by the conveyance roller, the support member moving in the predetermined direction in order that the sensor reads different regions of the test image on the sheet, a second roller mounted to the support member and located opposite to the first roller with respect to the sensor in the conveyance direction; and a third roller mounted to the support member and located downstream of each of the sensor, the first roller, and the second roller in the predetermined direction, the third roller overlapping with the sensor as viewed in the predetermined direction in combination as claimed in claims 7 and 13. Claims 8-12 and 14-20 depend from claims 7 and 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1 and 3-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawatsu (EP 3383015 A1) teaches a support member (811; figure 8) with a first roller (814) mounted thereto, a second roller (815) mounted thereto located opposite to the first roller with respect to the sensor opposed surface, and a third roller (813) mounted on the support member and located downstream of each of the sensor, the first roller, and the second roller in the conveyance direction; however, Kawatsu does not teach or suggest a support member configured to support the sensor, the support member being movable in a predetermined direction parallel to a surface of the sheet on which the test image is formed and intersecting with a conveyance direction in which the sheet is conveyed by the conveyance roller, the support member moving in the predetermined direction in order that the sensor reads different regions of the test image on the sheet and the third roller overlapping with the sensor as viewed in the predetermined direction in combination as claimed.
Wakayama (US PGPub 2013/0135426 A) teaches a support member (33) configured to support the sensor (32), the support member being movable in a predetermined direction parallel to a surface of the sheet on which the test image is formed and intersecting with the conveyance direction (paragraph [0034] and figures 1-4) in which the sheet is conveyed by the conveyance roller (2; figure 1), first and second rollers (35) mounted to the support member and located opposite one another with respect to the sensor in the conveyance direction, as well as third and fourth rollers (the second set of 35 in figure 3) mounted to the support member and located downstream of each of the sensor, the first roller, and the second roller in the predetermined direction; however, Wakayama does not teach or suggest the third roller overlapping with the sensor as viewed in the predetermined direction in combination as claimed.
Ohba (EP 1030513 A2) teaches a support member (136, 140) configured to support the sensor (144a), the support member being movable in a predetermined direction parallel to a surface of the sheet on which the test image is formed and intersecting with the conveyance direction (figure 2) in which the sheet is conveyed by the conveyance roller (42; figure 2), first and second rollers (leftmost 150 and middle 105 in figure 5) mounted to the support member and located opposite one another with respect to the sensor in the conveyance direction, as well as a third roller (rightmost 150) mounted to the support member and located downstream of each of the sensor, the first roller (figure 6), and the second roller in the predetermined direction; however, Wakayama does not teach or suggest the third roller overlapping with the sensor as viewed in the predetermined direction in combination as claimed.
Takemura (US PGPub 2014/0185114 A1) teaches a system with similarities to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853